      Case 2:20-cv-00823-RAH-CSC Document 30 Filed 09/01/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

JASON VOTROBEK,                             )
Reg. No. 62966-019,                         )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )    Civil Action No.
                                            )    2:20cv823-RAH-CSC
DEMETRIUS SANDERS, et al.,                  )
                                            )
      Defendants.                           )

                                        ORDER

      Plaintiff, a federal inmate, filed a motion for preliminary injunction seeking

placement in home confinement. Doc. 1 at 1, 68. On July 29, 2021, the Magistrate Judge

filed a Recommendation that Plaintiff’s motion for preliminary injunction be denied. Doc.

29. No timely objections have been filed. Upon an independent review of the record and

consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. 29) is ADOPTED; and

      2. The motion for preliminary injunction (Doc. 1 at 1, 68) is DENIED.

      It is further ORDERED that this case is referred back to the Magistrate Judge for

further proceedings.

      DONE, on this the 1st day of September, 2021.


                                         /s/ R. Austin Huffaker, Jr.
                                  R. AUSTIN HUFFAKER, JR.
                                  UNITED STATES DISTRICT JUDGE
